393 F.2d 935
Albert CARROLL, Appellant,v.DRAVO CORPORATION.
Nos. 16996, 16997.
United States Court of Appeals Third Circuit.
Argued Feb. 23, 1968.Decided May 14, 1968.

Hymen Schlesinger, Pittsburgh, Pa., for appellant.
Bruce R. Martin, Pittsburgh, Pa., for appellee.
Before KALODNER, FORMAN and FREEDMAN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
These appeals are from adverse judgments suffered below by the plaintiff seaman (1) in his civil action for damages under the Jones Act1 which was premised on alleged negligent failure to pay maintenance and cure (Appeal No. 16996) and (2) in his admiralty action for maintenance and cure (Appeal No. 16997).


2
The civil action was tried to a jury and the admiralty action to the District Court.  In the civil action, the District Court granted the defendant's motion for a directed verdict on its holding that the plaintiff had failed to adduce evidence 'which would entitle him to go to the jury on the facts presented, under the law'.  In the admiralty action, the District Court found that the plaintiff had failed to establish his right to maintenance and cure by reason of the dual circumstances that he had refused the defendant's offer to provide medical and surgical care and that he had made no attempt to procure such care although he was admittedly financially able to do so.


3
In its 'Memorandum and Order Directing Judgment for Respondent', the District Court stated that its disposition was without prejudice to the filing of a future claim for maintenance and cure should the plaintiff receive required medical or surgical treatment procured either at his own expense or under arrangements made by the defendant.


4
On review of the record we find no error.


5
The judgments entered below will be affirmed.



1
 46 U.S.C.A. 688